DETAILED ACTION
This office action response the Request for Continued Examination application on 03/08/2021.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on March 08, 2021. Claims 1, 8, 11, and 18 have been amended. Claim 1-20 are currently pending and have been considered below. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenna et al. (U.S. Patent Application Publication No. 2016/0043984), (“Kenna”, hereinafter), in view of Doi (U.S. Patent Application Publication No. 2015/0256446), (“Doi”, hereinafter).
As per Claim 1, Kenna discloses a method, comprising: 
identifying a system update for a first device ([see, e.g., the presenter may detect mandated system update [0038-0039], and Fig. 3]);  
presenting a forwarding target message at the first device in response to identifying the system update ([see, e.g., wherein the presenting (such as offering or giving) notification message to alternative device, establishing notifications to be 
sending a forwarding command from the first device to a service provider that provides communications services for the first device responsive to identifying the system update ([see, e.g., transmit redirecting notifications from device 101 (FIG. 1) to alternative computing device(s) 102 through networks 103, (corresponding to service provider) when detect mandated system update [0038-0039, 0063], and Fig. 1, 5-7]), and 
wherein the forwarding command specifies a second device for receiving communications directed to the first device ([see, e.g., instruction requires redirect notifications to one or more alternative devices 102, computing device 101 (the first device) directed to notification messenger 104 to be handled by alternative computing device(s) 102,  [0050-0054], and Fig. 4]). 
Kenna doesn’t appear explicitly disclose: executing the system update after sending the forwarding command.  
However, Doi discloses executing the system update after sending the forwarding command ([see, e.g. detecting completion of a migration of the updates operating system from the first information processing apparatus to the second information processing apparatus, based on the received first and second update commands, [0011]).
In view of the above, having the system of Kenna and then given the well-established teaching of Doi, it would have been obvious to one having ordinary skill in 
As per Claim 2, Kenna and Doi disclose the method of claim 1, and  Kenna further discloses further comprising determining that the second device is co-located with the first device ([see, e.g., a computing device 101 connected to an alternative computing device 102 via a network 103, [0020], and Fig. 1]). 
As per Claim 9, Kenna and Doi disclose the method of claim 1, and Kenna further discloses further comprising sending a forwarding termination command from the first device to the service provider after executing the system update ([see, e.g., redirecting the notifications from device 101 (FIG. 1) to alternative computing device(s) 102, [0038-0039, 0052-0061, 0066], and Fig. 5-7]).
As per Claim 10, Kenna and Doi disclose the method of claim 1, and  Kenna further discloses further comprising sending a forwarding notification message to the second device responsive to sending the forwarding command ([see, e.g., transmit redirecting notifications from device 101 (FIG. 1) to alternative computing device(s) 102 through networks 103, [0039, 0063], and Fig. 5-7]).  
As per Claim 11, Kenna discloses a first device, comprising: 
a transceiver for receiving incoming communications ([see, e.g., item 209, [0029], and Fig. 2]); and

present a forwarding target message the first device in response to identifying the system update ([see, e.g., wherein the presenting (such as offering or giving) notification message to alternative device, establishing notifications to be redirected to alternative computing device(s) 102 (FIG. 1), particular alternative device 102 is to receive system updates (corresponding to target message), [0038-0039, 0045], and Fig. 3]), 
send a forwarding command from the first device to a service provider that provides communication services for the first device responsive to identifying the system update ([see, e.g., transmit redirecting notifications from device 101 (FIG. 1) to alternative computing device(s) 102 through networks 103, (corresponding to service provider) when detect mandated system update [0038-0039, 0063], and Fig. 1, 5-7]), 
wherein the forwarding command specifies a second device for receiving communications directed to the first device ([see, e.g., instruction requires redirect notifications to one or more alternative devices 102, computing device 101 (the first device) directed to notification messenger 104 to be handled by alternative computing device(s) 102,  [0050-0054], and Fig. 4]). 
Kenna doesn’t appear explicitly disclose: executing the system update after sending the forwarding command.  
However, Doi discloses executing the system update after sending the forwarding command ([see, e.g. detecting completion of a migration of the updates operating system from the first information processing apparatus to the second 
In view of the above, having the system of Kenna and then given the well-established teaching of Doi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Doi. The motivation for doing so would have been to provide live migration services results reduces service downtime, ensures access transparency, location transparency and enables daily operations without performance degradation (Doi, [0005]).
As per Claim 12, Kenna and Doi disclose the device of claim 11, and Kenna further discloses wherein the processor is to determine that the second device is co-located with the first device ([see, e.g., a computing device 101 connected to an alternative computing device 102 via a network 103, [0020], and Fig. 1]).
As per Claim 19, Kenna and Doi disclose the device of claim 11, and Kenna further discloses wherein the processor is to send a forwarding termination command from the first device to the service provider after executing the system update ([see, e.g., implement the network operations center 50, when receiving a call forwarding command, alternate communications endpoint 24 calls for mobile device 12 should be redirected, [0051], and Fig. 6]).
As per Claim 20, Kenna and Doi disclose the device of claim 11, and Kenna further discloses wherein the processor is to send a forwarding notification message to the second device responsive to sending the forwarding command ([see, e.g., transmit .  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenna et al. (U.S. Patent Application Publication No. 2016/0043984), (“Kenna”, hereinafter), in view of Doi (U.S. Patent Application Publication No. 2015/0256446), (“Doi”, hereinafter), and further in view of Theppasandra et al. (U.S. Patent Application Publication No. 2010/0310057), (“Theppasandra”, hereinafter).
As per Claim 7, Kenna and Doi disclose the method of claim 1, and Kenna doesn’t appear explicitly disclose: comprising querying a user of the first device for an identifier associated with the second device. 
However Theppasandra discloses further comprising querying a user of the first device for an identifier associated with the second device ([see, e.g., In response to a request from a subscriber, the system may present one or more options to a subscriber to provide call redirection information, [0013, 0027], and Fig. 3]).
In view of the above, having the system of Kenna and then given the well-established teaching of Theppasandra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Theppasandra. The motivation for doing so would have been to provide updating call redirection information results improve efficiency of system coverage and utilize the redirect calls to the integrated home location registry within the telecommunication network (Theppasandra, ¶ [0012]).
As per Claim 17, Kenna and Doi disclose the device of claim 11, and Kenna doesn’t appear explicitly disclose: wherein the processor is to query a user of the first device for an identifier associated with the second device ([see, e.g., In response to a request from a subscriber, the system may present one or more options to a subscriber to provide call redirection information. 
However Theppasandra further discloses wherein the processor is to query a user of the first device for an identifier associated with the second device ([see, e.g., In response to a request from a subscriber, the system may present one or more options to a subscriber to provide call redirection information, [0013, 0027], and Fig. 3]).
In view of the above, having the system of Kenna and then given the well-established teaching of Theppasandra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Theppasandra. The motivation for doing so would have been to provide updating call redirection information results improve efficiency of system coverage and utilize the redirect calls to the integrated home location registry within the telecommunication network (Theppasandra, ¶ [0012]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenna in view of Doi, and further in view of Fan et al. (U.S. Patent Application Publication No. 2016/0135022), (“Fan”, hereinafter).
As per Claims 8, 18, Kenna doesn’t appear explicitly disclose: the forwarding target message identifying the second device and providing one or more controls allowing selection of an alternate device to use as the second device.  

In view of the above, having the system of Kenna and then given the well-established teaching of Fan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Fan. The motivation for doing so would have been to provide forwarding message results improved service opportunity and increased revenue generation (Fan, ¶ [0113]).

Claims 3-6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenna in view of Doi, and further in view of LEONG et al. (U.S. Patent Application Publication No. 2017/0339189), (“Leong”, hereinafter).
As per Claims 3, 13, Kenna and Theppasandra doesn’t appear explicitly disclose: wherein the processor is to determine that the second device is co-located with the first device based on a peer connection existing between the first and second devices. 
However Leong further discloses wherein the processor is to determine that the second device is co-located with the first device based on a peer connection existing between the first and second devices ([see, e.g., the peripheral device 110 (e.g., second device) is pair with the user device 120 (e.g., first device), [0039-0041], said 
In view of the above, having the system of Kenna and then given the well-established teaching of Leong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Leong. The motivation for doing so would have been to provide determine pair with the user device results in modifying and maintaining the policies that enhanced security of the peripheral devices (Leong, ¶ [0018]).
As per Claims 4, 14, Kenna and Theppasandra doesn’t appear explicitly disclose: wherein the processor is to select the second device from a list of target devices.
However, Leong discloses wherein the processor is to select the second device from a list of target devices ([see, e.g., candidate selection during the pairing process, [0023], and Fig. 1A-D]). 
In view of the above, having the system of Kenna and then given the well-established teaching of Leong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Leong. The motivation for doing so would have been to provide determine pair with the user device results in modifying and maintaining the policies that enhanced security of the peripheral devices (Leong, ¶ [0018]).
As per Claims 5, 15, Kenna and Theppasandra doesn’t appear explicitly disclose: wherein the processor is to select the second device from the list based on a location of the first device.

In view of the above, having the system of Kenna and then given the well-established teaching of Leong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kenna as taught by Leong. The motivation for doing so would have been to provide determine pair with the user device results in modifying and maintaining the policies that enhanced security of the peripheral devices (Leong, ¶ [0018]).
As per Claims 6, 16, Kenna appears to be silent to the instant claim, however Theppasandra further discloses wherein the processor is to select the second device from the list based on a usage history parameter associated with the second device ([see, e.g., The subscriber may also access the system and provide call redirection information via selectable menu on the subscriber's telecommunications device, [0013, 0030, 0034], and Fig. 1]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468